          Case 2:17-bk-20136-NB                   Doc 39 Filed 03/22/19 Entered 03/22/19 15:32:41                                        Desc
                                                   Main Document    Page 1 of 10



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

Scott Kosner, SBN 172379
Tyson M. Takeuchi, SBN 177419
LAW OFFICES OF TYSON TAKEUCHI
1055 Wilshire Blvd., Suite 850
Los Angeles, CA 90017
Tel 213.637.1566
Fax 888.977.6310
tyson@tysonfirm.com
scottk@tysonfirm.com




      Individual appearing without attorney
      Attorney for: Joyce Miller

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION

 In re:                                                                       CASE NO.: 2:17-bk-20136-NB
Joyce Miller,                                                                 CHAPTER: 13

                                                                                   RESPONSE TO MOTION FOR ORDER TO
                                                                                     TERMINATE, ANNUL, MODIFY, OR
                                                                                     CONDITION THE AUTOMATIC STAY
                                                                                       UNDER 11 U.S.C. § 362 AND
                                                                                      DECLARATION(S) IN SUPPORT

                                                                              DATE: 3/26/2019
                                                                              TIME: 10:00 am
                                                                              COURTROOM: 1545
                                                                              PLACE: United States Bankruptcy Court
                                                                                        255 E. Temple Street
                                                              Debtor(s).                Los Angeles, California 90012

        US Bank Trust National Association
Movant: _________________________________________________________________________________________

Respondent:             Debtor          Trustee          Other: _______________________________________________________

 GENERAL NOTE: A request for additional time is not usually an adequate response in opposition to the Motion.
 This Response, supporting declaration(s) and other admissible evidence must be filed with the court and served
 pursuant to the LBRs.


1.        NON-OPPOSITION: Notice is hereby given that the Respondent does not oppose the granting of the Motion.

      NOTE: If you do not oppose the Motion, there is no need to appear at the hearing scheduled in the Motion.



            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                                 F 4001-1.5)6RESPONSE
         Case 2:17-bk-20136-NB                   Doc 39 Filed 03/22/19 Entered 03/22/19 15:32:41                                        Desc
                                                  Main Document    Page 2 of 10


2.      LIMITED OPPOSITION -- APPEARANCE REQUIRED: Respondent opposes the Motion only to the extent that it
        seeks immediate relief from stay. Respondent requests that no lock out, foreclosure, or repossession shall take
        place before (specify date):

        The reason for this request is (specify):




3.      OPPOSITION -- APPEARANCE REQUIRED: Notice is hereby given that the Respondent opposes the granting
        of the Motion for the reasons set forth below.

     a. Respondent disputes the allegations/evidence contained in the Motion. As shown in the Declaration(s) filed with
        this Response:

             The value of the Property is $ 1,043,471.00                                             , based upon (specify):
                Internet comparable Sales data (Zillow.com).

             Total amount of debt (loans) on the Property is $ 133,600.00                                                    .

             More payments have been made to Movant than the Motion has accounted for. True and correct copies of
             canceled checks proving the payments that have been made are attached as Exhibit    .

             The Property is necessary for an effective reorganization. Respondent has filed or intends to file a plan
             requiring the Property. A true and correct copy of the Plan is attached as Exhibit      .

             The Property is insured. A true and correct copy of the policy currently in effect is attached as
             Exhibit      .

             The Movant’s description of the status of the unlawful detainer proceeding is not accurate. See attached
             Declaration for Respondent’s evidence.

             Respondent denies that this bankruptcy was filed in bad faith or improperly. See attached Declaration
             containing Respondent’s evidence.

             Debtor would be prejudiced if the lawsuit or administrative proceeding is allowed to continue outside the
             bankruptcy court. See attached Declaration regarding Respondent’s contentions.

             Service of the Motion:             Not all parties were served                 Insufficient notice of the hearing

             Incorrect address used for (specify): ______________________________________________________

             Other (specify): Debtor request an Adequate Protection Order to catch up on all post petition mortgage
                              arrears. Debtor has sufficient equity in the property to protect Movant's interest.


           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                          Page 2                                   ) 5)65(63216(
        Case 2:17-bk-20136-NB                   Doc 39 Filed 03/22/19 Entered 03/22/19 15:32:41                                        Desc
                                                 Main Document    Page 3 of 10



    b. Respondent asserts:

            Case has been converted from chapter                        to chapter            .

            All postpetition arrears will be cured by the hearing date.

            The Debtor has equity in the Property in the amount of $ 909,871.00                                                       .

            Movant has an equity cushion of $ 809,871.00                                                   which is sufficient to provide
            adequate protection.

            The Property is necessary for an effective reorganization because (specify reasons why):
                Debtor lives in the property with her family. Debtor has sufficient funds available through her savings
                and expected income tax refunds to quickly cure the postpetition mortgage arrearage.


            The Motion should be denied because (specify):
            Debtor has a sufficient equity cushion to protect Movant's interest. The fair market value of Debtor's
            home is $1,043,471 per internet comparable sales data (Zillow.com). The total consentual liens
            against her property total $133,600 per Movants Motion. Debtor request an APO in order to cure the
            post petition arrears.

            Due to the enormous equity cushion in the Debtor's home, Debtor request that the Court order that no
            foreclosure sale may take place for at least a 90-day period if the Court grants Movant's motion for
            relief from the automatic stay.




          This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 3                                   ) 5)65(63216(
        Case 2:17-bk-20136-NB                   Doc 39 Filed 03/22/19 Entered 03/22/19 15:32:41                                        Desc
                                                 Main Document    Page 4 of 10


4. EVIDENCE IN SUPPORT OF RESPONSE AND SUPPORTING PAPERS:

     NOTE REGARDING SUPPORTING PAPERS: Declarations in opposition to the Motion MUST be attached
     hereto. Any individual signing a declaration must have personal knowledge of the facts stated in it and should
     attach any supporting documents, if possible. You may attach a Memorandum of Points and Authorities if you
     desire, but it is not required.


     NOTE REGARDING SERVICE OF RESPONSE AND SUPPORTING PAPERS: Pursuant to the LBRs, you must
     file with the clerk this completed Response along with supporting declaration(s) signed under penalty of perjury,
     AND also serve a copy of the Response and declaration(s) on the Movant’s attorney (or Movant, if no attorney),
     the trustee, the United States trustee, and all other parties to the Motion.

    Pursuant to the LBRs, attached hereto are the following papers in support of this Response:

        Declaration by Debtor                              Declaration by Debtor’s attorney
        Declaration by trustee                             Declaration by trustee’s attorney
        Declaration by appraiser                           Memorandum of Points and Authorities (optional)
        Other (specify): True and correct copy of comparable sales data for Debtor's home dated 3/22/2019. Exhibit A.



Date: 3/22/2019                                                      Respectfully submitted,


                                                                     Joyce Miller
                                                                     Printed name of Respondent

                                                                     The Law Office of Tyson Takeuchi
                                                                     Printed name of law firm (if applicable)



                                                                     ___________________________________________________
                                                                      ___
                                                                       ____________________________
                                                                     Signature

                                                                     ___________________________________________________
                                                                     Scott Kosner, SBN 172379
                                                                     Printed name of Respondent or attorney for Respondent




          This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 4                                  ) 5)65(63216(
        Case 2:17-bk-20136-NB                    Doc 39 Filed 03/22/19 Entered 03/22/19 15:32:41                                        Desc
                                                  Main Document    Page 5 of 10



                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 1055 Wilshire Boulevard, Suite 850, Los Angeles, CA 90017

A true and correct copy of the foregoing document entitled: RESPONSE TO MOTION FOR ORDER TO TERMINATE,
ANNUL, MODIFY, OR CONDITION THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 AND DECLARATION(S) IN
SUPPORT will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 3/22/2019 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
 below:                                                                           Kristin A Zilberstein bknotifications@ghidottiberger.com;
 Jenelle C Arnold ecfcacb@aldridgepite.com, jarnold@ecf.courtdrive.com            gbadmin@ecf.courtdrive.com
 Kathy A Dockery (TR) EFiling@LATrustee.com
 Michelle R Ghidotti ECFNotifications@ghidottilaw.com
 Scott Kosner tyson@tysonfirm.com
 Avi Schild bk@atlasacq.com                                                                Service information continued on attached page
 United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
2. SERVED BY UNITED STATES MAIL:
On (date)                , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 3/20/2018 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                           Service
                                                                                                c information
                                                                                                   inf
                                                                                                    nffor
                                                                                                    n  o ma   continued on attached page

I declare under penalty of perjury under the laws of the United States that
                                                                         att the foregoing
                                                                               e fo
                                                                                  oregoi g is true and correct.
                                                                                      oin


 03/22/2019         Armen Galstian
 Date                      Printed Name                                                        Signature
                                                                                               Si   t




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                          Page 5                                   ) 5)65(63216(
Case 2:17-bk-20136-NB   Doc 39 Filed 03/22/19 Entered 03/22/19 15:32:41   Desc
                         Main Document    Page 6 of 10




DECLARATION
Case 2:17-bk-20136-NB   Doc 39 Filed 03/22/19 Entered 03/22/19 15:32:41    Desc
                         Main Document    Page 7 of 10

  1                        DECLARATION OF SCOTT KOSNER, ESQ.

  2   I, Scott Kosner, declare and state as follows:

  3        1.      I am an attorney at law, licensed to practice before all

  4   courts in the State of California and the Central District of

  5   California Federal Courts. I am over the age of eighteen years, and if

  6   called upon to testify, I could and would do so competently. I have

  7   personal knowledge of the facts set forth herein, and based on that

  8   personal knowledge I assert that all such facts are true and correct

  9   to the best of my knowledge. To the extent I base my testimony upon

10    information and belief or upon admissible evidence other than my

11    personal knowledge, I will specifically state.

12         2.      On January 17, 2015 I emailed the attorney for US Bank to

13    advise them that my client would have the entire amount need to cure

14    the default that caused the filing of the motion for relief from stay.

15         3.       The attorney for the creditor advised me that they would

16    get the hearing continued until they were able to talk to US Bank and

17    get an apo agreement.

18         4.      I did not hear back from the creditor’s attorney until

19    today and I finally got a hold of Jennifer Bergh who is in charge of

20    this file.    She advised me that US Bank had denied the request for an

21    apo agreement.

22         5.      I asked her please contact them and let them know that my

23    client has $10,000 right now to tender and the remainder of the

24    arrears would be cured by no later than the end of April.           Jennifer

25    Bergh advised me that she would reach out again and try to get an apo

26    agreement.

27

28


                                        DECLARATION
Case 2:17-bk-20136-NB   Doc 39 Filed 03/22/19 Entered 03/22/19 15:32:41   Desc
                         Main Document    Page 8 of 10

  1         6.   I have dealt with hundreds of relief of stay motions in the

  2   past and I have always gotten an apo agreement and given an

  3   opportunity for my client to pay the creditor.

  4         7.   My client has over 900,000 in equity in this property and

  5   desperately needs the protection of the automatic stay.       She will cure

  6   the entire due amount by Mid to end of April.

  7         8. I did not file an answer to the motion for relief because I

  8   did not foresee any problem in getting an apo agreement.

  9         I declare under penalty of perjury under the laws of the State of

10    California and the United States of America that the foregoing is true

11    and correct to the best of my knowledge and belief.

12    ///

13    ///

14    ///

15          Executed this 22nd day of March 2019, at Los Angeles, California.

16

17

18                                            Scott Kosner, Declara
                                                            Declarant

19

20

21

22

23

24

25

26

27

28


                                        DECLARATION
Case 2:17-bk-20136-NB   Doc 39 Filed 03/22/19 Entered 03/22/19 15:32:41   Desc
                         Main Document    Page 9 of 10




       (;+,%,7 $




                                                                (;+,%,7 $
3/22/2019   Case 2:17-bk-20136-NB                Doc 39 1659
                                                          Filed
                                                             253rd03/22/19
                                                                   St, Harbor City, Entered    03/22/19 15:32:41
                                                                                    CA 90710 | Zillow                         Desc
                                                 Main Document           Page 10 of 10




https://www.zillow.com/homes/for_sale/21290616_zpid/33.79657,-118.303907,33.793499,-118.308713_rect/17_zm/1_fr/?view=public          1/1
